   Case 19-23079-JAD          Doc 67    Filed 03/03/20 Entered 03/03/20 19:57:25             Desc Main
                                        Document     Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                        )                       Bankruptcy No. 19-23079-JAD
ANGELA M. SIMONE,             )
aka ANGELA MAMMARELLI SIMONE)                         Chapter 13
dba VICTOR VICTORIA HAIR ETC. )
                              )
                Debtor(s)     )                       Doc. No. ________
                              )
ANGELA M. SIMONE,             )
aka ANGELA MAMMARELLI SIMONE)
                              )
                Movant(s)     )
v.                            )
     No Respondents           )


              APPLICATION TO APPROVE RETENTION OF REALTOR/BROKER

       AND NOW comes, Angela M. Simone, by and through her counsel, Jeffrey J. Sikirica, Esquire,

and hereby moves for authorization to employ Donna Fischer and Coldwell Banker as real estate broker to

sell certain real estate of Angela M. Simone, stating in support thereof as follows:

               1.      Angela M. Simone (hereinafter “Debtor”) commenced this case by filing a

Voluntary Petition for Relief under Chapter 13 of the United States Bankruptcy Code on August 3, 2019.

               2.      Debtor wishes to employ Donna Fischer and Coldwell Banker as real estate broker

to sell 1030 Meridian Drive, Presto, PA 15142 (hereinafter the “Real Estate”).

               3.      Debtor wishes to compensate Donna Fischer and Coldwell Banker, a broker

commission of Five Percent (5%) of the gross selling price.

               4.      Debtor has selected Donna Fischer and Coldwell Banker for the reason that said

real estate broker has considerable experience in matters related to the marketing and selling of real estate.
   Case 19-23079-JAD         Doc 67    Filed 03/03/20 Entered 03/03/20 19:57:25            Desc Main
                                       Document     Page 2 of 2



               5.      To the best of Debtor’s knowledge, Donna Fischer and Coldwell Banker do not

have any connection with the Debtor, the Debtor’s creditors or any party in interest, or his respective

attorneys.

               6.      Based on the “Verification of Realtor/Broker” and “Realtor/Broker Statement and

Disclosure of Compensation”, which are attached hereto as Exhibit “A”, Debtor believes that Donna

Fischer and Coldwell Banker do not represent any interest adverse to the Debtor or the Debtor’s Chapter

13 Bankruptcy Estate in the matters upon which Donna Fischer and Coldwell Banker are to be engaged,

and that Donna Fischer and Coldwell Banker’s employment will be in the best interest of the Debtor’s

Chapter 13 Bankruptcy Estate.

       WHEREFORE, Debtor respectfully prays this Honorable Court that the Debtor be granted

authorization to employ Donna Fischer and Coldwell Banker as real estate broker to sell the Real Estate

of the Debtor on behalf of the Debtor’s Chapter 13 Bankruptcy Estate and for such other relief that is just

and proper.



       March 3, 2020                                Respectfully submitted,

                                                    /s/ Jeffrey J. Sikirica__
                                                    Jeffrey J. Sikirica, Esquire
                                                    PA. I.D. #36745

                                                    121 Northbrook Drive
                                                    Gibsonia, PA 15044
                                                    T: (724) 625-2566
                                                    F: (724) 625-4611
                                                    sikiricalaw@consolidated.net

                                                    Attorney for the Debtor
